INDEPENDENCE HOLDING COMPANY

2016 STOCK INCENTIVE PLAN

___________________________________________

Restricted Share Unit Award Agreement

__________________________________________




You are hereby awarded Restricted Share Units subject to the terms and
conditions set forth in this Restricted Share Unit Award Agreement (“Award
Agreement” or “Award”), and in the Independence Holding Company 2016 Stock
Incentive Plan (the “Plan”), which is attached hereto as Exhibit A.  You should
carefully review these documents, and consult with your personal financial
advisor, in order to fully understand the implications of this Award, including
your tax alternatives and their consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim in this Award
Agreement.  In addition, you recognize and agree that all determinations,
interpretations or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Independence Holding
Company (the “Company”), or any Committee appointed by the Board to administer
the Plan, and shall (in the absence of manifest bad faith or fraud) be final,
conclusive and binding upon all parties, including you, your heirs and
representatives.  Capitalized terms are defined in the Plan or in this Award
Agreement.



1.

Specific Terms.  Your Restricted Share Units have the following terms:

Name of Participant

 

Number of Restricted Share Units Subject to Award

 

Purchase Price per Share (if applicable)

 

Award Date

 

Vesting

 








Independence Holding Company

2016 Stock Incentive Plan

Restricted Share Unit Award Agreement

Page 2









2.

Terms of Restricted Share Units.  

(a)  Your Restricted Share Units shall be recorded in the Company’s books and
records, and shall be issued to you when they have become vested and
non-forfeitable and the restrictions hereunder shall have lapsed.  

(b)  Stop Transfer and other Restrictions.  In addition, your Restricted Share
Units shall be subject to such stop-transfer orders and other restrictive
measures as the Company shall deem advisable under federal or state securities
laws, and the rules and regulations thereunder, and the rules of the New York
Stock Exchange, or to implement the terms, conditions and restrictions
hereunder.

(c)  Compliance Matters.  The Company shall have no obligation to issue or
deliver your Restricted Share Units to you until such time as the Company shall
have determined that such actions by the Company are in compliance with all
applicable laws and regulations of governmental authorities and the requirements
of any securities exchange on which shares of Company stock are traded.

(d)  Restrictions on Transfer.  Until such time as your Restricted Share Units
have become vested and non-forfeitable, you shall have no right to sell,
transfer, assign, pledge or otherwise encumber or dispose of your Restricted
Shares Units (except for forfeitures to the Company), except as expressly
approved by the Committee.

(e)  Additional Rights.  Other than as set forth in this Award Agreement and in
the Plan, as the owner of record of any Restricted Share Units that you qualify
to receive pursuant to this Award Agreement, you will be entitled to the right
to the payment of any cash dividends and other distributions (including those
paid in stock) following the date of issuance of such Restricted Share Units and
to the extent paid in stock, such stock shall be subject to the same
restrictions contained hereunder.



3.

Designation of Beneficiary.  Notwithstanding anything to the contrary contained
herein or in the Plan, following the execution of this Award Agreement, you may
expressly designate a beneficiary (the “Beneficiary”) to your interest, if any,
in the Restricted Share Units awarded hereby.  You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as Exhibit B (the “Designation of
Beneficiary”) and delivering an executed copy of the Designation of Beneficiary
to the Company.



4.

Taxes.  By signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise (including
taxes arising under Sections 409A or 4999 of the Code), and that neither the
Company nor the administrator of the Plan shall have any obligation whatsoever
to pay such taxes.



5.

Notices.  Any notice or communication required or permitted by any provision of
this Award Agreement to be given to you shall be in writing and shall be
delivered personally or











Independence Holding Company

2016 Stock Incentive Plan

Restricted Share Unit Award Agreement

Page 3







sent by certified mail, return receipt requested, addressed to you at the last
address that the Company has for you on its records.  Each party hereto may,
from time to time, by notice to the other party hereto, specify a new address
for delivery of notices relating to this Award Agreement.  Any such notice shall
be deemed to be given as of the date such notice is personally delivered or
properly mailed.



6.

Binding Effect.  Except as otherwise provided in this Award Agreement or in the
Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, permitted transferees, and
permitted assigns.



7.

Modifications.  This Award Agreement may be modified or amended at any time in
accordance with Section 15 of the Plan; provided that you must consent in
writing to any modification that adversely and materially affects your rights or
obligations under this Award Agreement (with such an affect being presumed to
arise from a modification that would trigger a violation of Section 409A of the
Code).



8.

Headings.  Section and other headings contained in this Award Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Award Agreement or any provision hereof.



9.

Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable.  If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.



10.

Counterparts.  This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.



11.

Plan Governs.  Your Award is subject to all interpretations, amendments, rules
and regulations which from time to time may be promulgated and adopted pursuant
to the Plan.  In the event of a conflict between the provisions of this Award
Agreement and those of the Plan, the provisions of the Plan shall control.



12.

Governing Law.  The laws of the State of Delaware shall govern the validity of
this Award Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto.



13.

Not a Contract of Employment.  By executing this Award Agreement, you
acknowledge and agree that (i) any person who is terminated before full vesting
of an award, such as the one granted to you by this Award, could claim that he
or she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company or its Affiliates, nor shall it affect in any way your right or the
Company or its Affiliates’ rights, as applicable, to terminate your employment,











Independence Holding Company

2016 Stock Incentive Plan

Restricted Share Unit Award Agreement

Page 4







service, or consulting relationship at any time, with or without Cause; and (iv)
the Company would not have granted this Award to you but for these
acknowledgements and agreements.  

[Signature page follows.]











Independence Holding Company

2016 Stock Incentive Plan

Restricted Share Unit Award Agreement

Page 5










IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the Award Date first set forth above.




INDEPENDENCE HOLDING COMPANY




By: ____________________________________

       Name:

Title:   




PARTICIPANT




By: __________________________________

________













EXHIBIT A










INDEPENDENCE HOLDING COMPANY




2016 STOCK INCENTIVE PLAN







See attached.













EXHIBIT B




INDEPENDENCE HOLDING COMPANY

2016 STOCK INCENTIVE PLAN

_________________________________




Designation of Beneficiary  

_________________________________

In connection with Award Agreements between Independence Holding Company (the
“Company”) and _______________, an individual residing at ___________________
(the “Recipient”), the Recipient hereby designates the person specified below as
the beneficiary of the Recipient’s interest in Awards as defined in the
Company’s 2016 Stock Incentive Plan (the “Plan”).  This designation shall remain
in effect until revoked in writing by the Recipient.







Name of Beneficiary:

 

 




Address:

 

 




 

 




 

 




Social Security No.:

 

 




This beneficiary designation relates to any and all of Recipient’s rights under
the following Award or Awards:




¨

any Award that Recipient has received under the Plan.




¨

the _________________ Award that Recipient received pursuant to an award
agreement dated _________ __, ____ between Recipient and the Company.  




The Recipient understands that this designation operates to entitle the
above-named beneficiary to the rights conferred by an Award from the date this
form is delivered to the Company until such date as this designation is revoked
in writing by the Recipient, including by delivery to the Company of a written
designation of beneficiary executed by the Recipient on a later date.







Date:

 

 







By:

 

 

 

 

Print :  _______________________




Sworn to before me this

____day of ____________, 20__

___________________________

Notary Public

County of

_________________

State of

__________________








